Title: To George Washington from James Clinton, 30 April 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany Apl 30th 1781
                        
                        I was honored with your Excellency’s Favor of the 17th inst. yesterday. I have communicated its Contents to Mr
                            Rensselear, and expect in a few Days to have a satisfactory Account from him.
                        It gives me peculiar Pain to be obliged to fill my Letters with Accounts which I am persuaded must be very
                            disagreeable to you; but a Reguard to my Reputation and a Sense of the Duty I owe to my Country renders it indispensable.
                            A Letter from Genl Schuyler dated the 29th inst. at Saratoga informs me that there has been no Beef at
                            Post for some Days past, and he fears the Troops will abandon the Post, unless a speedy Supply is received: This is the
                            Case with every Post in the Department—not a Barrel of Beef has been received during this Monh—no turn for Fort Schuyler. I have repeatedly written to Colo. Hay on the Subject. I have sent Mr Gamble to
                            Barrington to endeavour to procure a Supply but he has not yet returned. The Spirit of Direction has
                            some time past prevailed, and where it will end I know not—Genl Schuyler has also received authentic Intelligence that
                            three of the Enemys Ships have arrived at Crown Point. I do not yet expect that any Party will advance into the Country as
                            the Watters are very high—if they should, we can make no Opposition, unless a speedy Supply is received.
                        There are a Number of Prisoners of War now in Goal whom I shall send down to the Comsy Of Prisoners, as the
                            Commissioners of Conspiracy do not approve of their remaining on the Frontier.
                        The Troops in this Department have not been regularly mustered since my arrival, owing in some Measure to the
                            distracted Situation they are in. I should be glad to know your Orders on the Subject. I have the Honor to be with great
                            Respect Your Excellenys most Obt
                        
                            James Clinton
                        
                    